                                          Case 4:20-cv-04621-JST Document 24 Filed 07/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STATE OF CALIFORNIA,                               Case No. 20-cv-04592-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER REQUIRING JOINT STATUS
                                                 v.                                         REPORT BY AUGUST 4, 2020
                                   9

                                  10     U.S. DEPARTMENT OF HOMELAND                        Re: ECF No. 18
                                         SECURITY, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                         THE REGENTS OF THE UNIVERSITY                      Case No. 20-cv-04621-JST
                                  13     OF CALIFORNIA,
                                  14                    Plaintiff,
                                  15             v.
                                  16     U.S. DEPARTMENT OF HOMELAND
                                         SECURITY, et al.,
                                  17
                                                        Defendants.
                                  18
                                  19

                                  20          Pursuant to the parties’ agreement, they shall file a further joint status report on or before

                                  21   August 4, 2020. See Case No. 20-cv-4592, ECF No. 18 at 3.

                                  22          In addition, the parties are reminded that these cases have not been consolidated.

                                  23   Documents applicable to both cases must therefore be filed on the docket for each case.

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 23, 2020
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
